       Case 1:19-cv-09412-AJN-OTW Document 104 Filed 08/28/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
TOMAS MEDINA,
                                                                 :
                                      Plaintiff,                 :   19-CV-9412 (AJN) (OTW)
                                                                 :
                     -against-                                   :        ORDER
                                                                 :
CITY OF NEW YORK, et al.,                                        :
                                                                 :
                                      Defendants.                :
                                                                 :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The Court is in receipt of the parties’ letters regarding a dispute about the protective

order to be entered in this action. (ECF 100, 103). Defendants’ motion for the protective order

set forth in Local Rule 83.10 is DENIED.

         Local Rule 83.10 governs Section 1983 in this district except those “requesting systemic

equitable reform.” (emphasis added). Because “[t]his action . . . requests a ‘permanent

injunction addressing misuse of chokeholds and Tasers by NYPD officers through training,

supervision, investigation, prosecution and discipline’ [it] is not subject to the restrictions of L.R.

83.10.” (ECF 92 at 4 (quoting Compl. ¶ 199)).

         There is no discernable additional dispute between the parties regarding the proposed

protective order. If there are any, Defendants are directed to meet and confer with Plaintiff and

file a joint letter by September 3, 2020 regarding any remaining issues. Otherwise, by the same

date, the parties shall file a stipulated proposed protective order for the Court to so order.
     Case 1:19-cv-09412-AJN-OTW Document 104 Filed 08/28/20 Page 2 of 2




      The Clerk of Court is respectfully directed to close ECF 100.


      SO ORDERED.



                                                          s/ Ona T. Wang
Dated: August 28, 2020                                               Ona T. Wang
       New York, New York                                   United States Magistrate Judge
